Sherwood, O. J.
Ejectment. The judgment under which plaintiff claims, was rendered August 26, 1859, exeecution issued April 20th, 1862, returnable March, 1863, and levied July 2,1862, sale occurred March 25, 1863, and deed executed April 1, of that year. The defendant claims under a deed of trust, executed February 23, 1861, and sale thereunder June 11th, 1863. The court below held that plaintiff had acquired the title, and so do we. (Bank v. Wells, 12 Mo. 361; Wood v. Messerly, 46 Mo. 255.) Judgment affirmed.
All concur.
Affirmed.